      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 1 of 36




                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                           PLAINTIFF

v.                                 CASE NO. 4:82CV866DPM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT, ET AL.                                           DEFENDANTS

EMILY MCCLENDON, ET AL.                                          INTERVENORS

       Intervenors’ Brief Responding to PCSSD’s Motion for Unitary Status

      [A.] The Approach to Determine Plan 2000 Compliance

      [1.] Intervenors’ Position

      The opinions of Judge Miller in 2011 [PCSSD] and this Court on September

25, 2018 [JNPSD] provide a sound starting point for identifying a standard for

determining Plan 2000 compliance. In each instance, the Court’s focus is the extent

of compliance with the elements of the Plan 2000 obligation at issue. Doc. 4507,

e.g., at 92-103 (student achievement); 5445 at 2 (including statement that

“provisions on these two issues are in the margins”), 14-20 (staff). It is also

significant that in approving each of Judge Miller’s nine rulings, the Court of

Appeals discussed failure to comply with particular Plan requirements. LRSD v.

State of Arkansas, 664 F.3d 738, 749-50, 750-51, 751, 751-53, 753, 753-54, 754-55,

755-57, 757.

      The Supreme Court discussed the extent (degree) of compliance required in
                                         1
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 2 of 36




in Freeman v. Pitts, 503 U.S. 467, 491 (1992) (“ . . . whether there has been full and

satisfactory compliance with the decree in those aspects of the system where

supervision is to be withdrawn; . ..”). This Freeman text describes part of the

standard for assessing whether a partial unitary status ruling is appropriate.

      In the PCSSD ruling, Judge Miller identified “substantial compliance ” as

applicable regarding extent of compliance. His discussion included approval of the

concept that compliance can be substantial if violations are “inconsequential” in

light of the party’s overall performance. [4507 at 15- 16]

      In the JNPSD ruling, this Court, citing Freeman at 492, referred to compliance

“to the extent practicable” with “desegregation obligations on facilities and on staff.”

The Court also referred to “substantial compliance.” [4507 at 18 and 20] The opinion

excused full compliance regarding Atkins pre-K twice. See 4507 at 5 (facility

discussion) and at 19-20 (racial make-up of staff) . In each instance, the Court’s text

shows that His Honor’s concept of “inconsequential” is restrictive. In the facility

sphere, JNPSD’s overall plan rated “extraordinary.” [At 6] The staffs of seven of

eight schools were not “racially identifiable.” JNPSD recognized its Atkins problem,

was working to address it, and “the Court [emphasized] that JNPSD must continue

to address Adkins, and implement a long-term fix, sooner rather than later.” [At 19-

20]

      The Supreme Court discussed the duration of compliance necessary to support


                                           2
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 3 of 36




a unitary status ruling in Board of Educ. of Oklahoma City v. Dowell, 498 U.S. 237,

248(1991) (“Dissolving a desegregation decree after local authorities have operated

in compliance with it for a reasonable period of time . . . .”) The Court’s discussion

in Freeman of the standards governing a partial unitary status determination bears

upon the duration question. The Court identified as relevant “whether the school

district has demonstrated to the public and to the parents of the once disfavored race

, its good faith commitment to the whole of the court’s decree and to the provisions

of the law and the constitution that were the predicate for judicial intervention in the

first instance.” The Court referred to “the school system’s record of compliance” and

the instance “when its policies form a consistent pattern of lawful conduct directed

to eliminating earlier violations.” Freeman v. Pitts, 503 U.S. At 491. These Supreme

Court decisions evidence that in making unitary status decisions emphasis is placed

on programs actually implemented for a substantial period.

      This discussion envisions application of procedural category reasoning in a

“vestiges” context to this setting. At this point, this context is one where by joint

action of the parties, and Court approval, a consent decree requires implementation

of a remedy, Plan 2000, “the ‘particularization of federal law applicable to these

parties.’ Knight v. Pulaski County Special School District, 112 F.3d 953, 955 (8thCir.

1997).” [Case Doc. 5445 at 1-2]

      Judge Miller dealt with duration directly in his 2011 decision, upon finding


                                           3
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 4 of 36




“deficiencies [in] the one-race class reports.” He directed PCSSD to prepare fully

compliant reports and to present them to ODM. He wrote: “If such reports are

maintained for forty-eight months, this finding will be reconsidered.” [4507 at 49]

This text identifies reconsideration by the Court.

      Intervenors have demonstrated that PCSSD has the burden of proof regarding

the Plan 2000 obligations at issue. See Docs. 5642, 5643.

      [2.] The PCSSD Position

      PCSSD discusses the “substantial” component based upon part of a statement

of this Court during the September 24, 2018 bench ruling on facilities issues. PCSSD

writes: “The legal standard applicable to this case is whether PCSSD has ‘made a

good-faith effort to substantially comply with [Plan 2000].” “Doc. 5565, 27:23—

28.1).” [5622 at 6] In this sentence, “[Plan 2000]” replaces the words “this plan

obligation to have equal, clean, safe, attractive facilities across the district?”

      Respectfully, the proposed standard is not correct. Moreover, it is not the

standard this Court utilizes, as shown by the ruling released the next day on JNPSD

facility issues, with the “equal” standard a focal point. [Case Doc. 5445] The

wording suggests that a district may properly begin its implementation steps with a

goal of reaching only substantial compliance. The proper starting point is to be

seeking “full and satisfactory compliance.” Freeman at 491. This is, in substance,

the standard the Court employed in evaluating JNPSD’s facility proposals, with the


                                            4
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 5 of 36




addition of the Freeman “to the extent practicable” wording. Freeman, at 492. See

5445 at 2, 5-6, 7. Intervenors have demonstrated that this Court’s interpretation of

“substantial compliance” does not create a wide open escape hatch. It addresses the

edges after very strong compliance is shown. Finally, it is important to note that

referring to “a substantial” implementation activity is not the equivalent of finding

conduct which supports a unitary status ruling. The word “substantial” is like a coat

of many colors.

      Review of the 2011 opinions of Judge Miller and the Court of Appeals is also

instructive. At the conclusion of this aspect of his summary of applicable law, Judge

Miller wrote: “Proving good faith and substantial compliance is the burden of the

school districts.” [4507 at 16] Judge Miller discussed actual compliance throughout

his opinion. The Court of Appeals standard also, beyond a shadow of a doubt,

requires proof of both compliance with Plan 2000 requirements and good faith.

LRSD v. State of Arkansas, 664 F.3d 738, 744-45 and passim (repeated emphasis on

failure to implement particular Plan 2000 requirements) (8thCir. 2011).

      [B.] Objection to Class Members

      The defendant takes a passing swipe at the class representatives by contending

that they are inadequate to serve as class representatives. The basis of the defendant’s

argument is that the class representatives know very little about Plan 2000; this is

not the case.


                                           5
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 6 of 36




      As the Eighth Circuit pointed out, class representatives must meet four

requirements:

      (1) the class is so numerous that joinder of all members is impracticable,
      (2) there are questions of law or fact common to the class, (3) the claims
      or defenses of the representative parties are typical of the claims or
      defenses of the class, and (4) the representative parties will fairly and
      adequately protect the interests of the class.

Wright v. Stone Container Corp., 524 F.2d 1058, 1061 (8th Cir. 1975).

“We are committed to the proposition that Rule 23 should be liberally construed to

effectuate the remedial policy of Title VII since therein proscribed is discrimination

against a class characteristic.” 524 F.2d at 1062, citing Reed v. Arlington Hotel Co.,

476 F.2d 721, 723 (8th Cir.), cert. denied, 414 U.S. 854, 94 S.Ct. 153, 38 L.Ed.2d

103 (1973); Parham v. Southwestern Bell Telephone Co., 433 F.2d 421, 425 (8th Cir.

1970).    This reasoning is applicable to this case involving discrimination in

education.

      It is apparent that Pulaski County Special School District (PCSSD) is

challenging whether the class representatives meet the fourth requirement of Rule

23, can they “fairly and adequately protect the interests of the class.” In Wright,

supra., the district court denied class certification because the plaintiff could not

identify one person who had been subjected to the same or similarly discriminatory

treatment. In other words, the plaintiff was unable to demonstrate that his claims

were typical of the potential class members. “The typicality requirement of Rule


                                          6
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 7 of 36




23(a)(3) obligates the class representative to at least demonstrate that there are other

members of the class who have similar grievances.” Wright v. Stone Container

Corp., 524 F.2d 1058, 1062 (8th Cir. 1975), citing, Green v. Missouri Pac. R.R., 62

F.R.D. 434, 436 (E.D. Mo. 1973), rev’d on other grounds, 523 F.2d 1290 (8th Cir.

1975); accord, Williams v. Matthews Co., 499 F.2d 819, 829 (8th Cir.), cert. denied,

419 U.S. 1027, 95 S.Ct. 507, 42 L.Ed.2d 302 (1974).

      Pulaski County Special School District is not challenging the typicality

requirement, but only the representatives’ ability to fairly and adequately represent

the interests of the class members as FRCP Rule 23(a)(4) requires. The defendant

relies on the case of Rattray, et al. v. Woodbury County, IA, et al., 614 F.3d 831 (8th

Cir. 2010). However, the defendant’s reliance on Rattray is misplaced. The issue in

Rattray concerned the timing of filing a motion for class certification. The case at

bar was certified as a class action almost thirty (30) years ago. Rattray filed a motion

for class certification fourteen (14) months after filing her initial complaint and

almost six (6) months after filing her amended complaint. “Rule 23(a)(4) permits

certification of a class action only if the representative ‘will fairly and adequately

protect the interests of the class.’ Fed. R. Civ. P. 23(a)(4). The party moving for

certification bears the burden to prove that she will adequately represent the class.”

Rattray, 614 F.3d at 835, citing, Bishop v. Comm. on Prof’l Ethics & Conduct, 686

F.2d 1278, 1288 (8th Cir. 1982). “A failure of the putative class representative to


                                           7
          Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 8 of 36




assure the court that it will vigorously pursue the interests of class members is a

sufficient basis to deny certification.” Rattray, et al. v. Woodbury County, IA, et al.,

614 F.3d 831 (8th Cir. 2010), citing, Monroe v. City of Charlottesville, 579 F.3d 380,

385 (4th Cir. 2009), cert. denied, ___ U.S. ___, 130 S.Ct. 1740, 176 L.Ed.2d 214

(2010). The Rattray effort failed due to the delay in filing, which raised for the court

a concern about adequacy of representation.

          The class representatives in this case have demonstrated a knowledge of the

issues that are involved in this case, and have demonstrated a zeal to protect the

interests of the class members. Tamara Eackles demonstrated a great deal of

knowledge about the issues in this case, and her knowledge of Plan 2000.

Undersigned counsel will concede that the class representatives do not possess as

extensive knowledge of the issues and Plan 2000 as lawyers and judges would have,

but they do have considerable knowledge about the issues in this case.

          Ms. Eackles is employed by the Department of Human Services in the Office

of Appeals and Hearings. (See Deposition of Tamara Eackles attached herein as

Intervenors’ Exhibit “A”, pp. 13-14). Ms. Eackles stated that she understood her

role in this case was being a representative of African-American students. Ms.

Eackles stated that she has attended some community meetings put on by the

Progressive League of College Station, Inc..1 Ms. Eackles stated that she has been


1
    College Station, Arkansas is an unincorporated town that lies east of the City of Little Rock, Arkansas. The

                                                        8
         Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 9 of 36




involved in community meetings since she was eighteen (18) years old. (Eackles’

depo., p. 16-17).               Ms. Eackles stated that she became more aware of the

desegregation case in 2017. Ms. Eackles stated that she had some concerns about

her son being labeled as a behavior problem as a student at College Station

Elementary. Ms. Eackles stated that she was concerned about her son’s educational

and behavioral issues. (Eackles’ depo., pp. 18-19).

         Ms. Eackles stated that she understands that she is an intervenor on behalf of

black students. Ms. Eackles stated that the desegregation issues were discussed at

Progressive League meetings, and she became concerned about the issues facing

black students. (Eackles’ depo., p. 25-26). Ms. Eackles stated that she received a

copy of Plan 2000 from Joy Springer and John Walker. (Eackles’ depo., p. 27).

Ms. Eackles stated that she has visited Robinson Middle School and Robinson High

School, College Station, and Bates Elementary. (Eackles’ depo., p. 32). Ms. Eackles

stated that she went to Robinson Middle to support a friend who had a child

participating in an honor roll assembly. (Eackles’ depo., p 33).

         Ms. Eackles also spoke on the issues about the facilities not being equal within

the PCSSD. Ms. Eackles stated that she noticed the inequities of the facilities in the


Progressive League of College Station, Inc., is a 501(c)(3) non-profit organization that was organized in 1968. The
Progressive League serves as the governing body for the College Station community. The Progressive League has a
mission of improving the living conditions of the people of College Station, and has a long history of being involved
in the education of children, providing recreational opportunities for youth, providing tutoring services for the youth,
installing a sanitation sewer collection system for the community, built with the assistance of Pulaski County, a medical
facility in the community. Undersigned counsel has served as the President of the Progressive League for the past
twenty (20) years, and has been an active board member since 1980.

                                                           9
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 10 of 36




black community versus those in the white communities. (Eackles’ depo., p. 36, 38-

39). Ms. Eackles also spoke on the issue of discipline disparity for black children,

stating that children are placed in PBIS. (Eackles’ depo., pp. 40-41). Ms. Eackles

also stated that she was concerned about these children being labeled as “bad

children,” and not being given the opportunity to excel like other students. (Eackles’

depo., p. 42).    Ms. Eackles stated that she has had parents to call her with their

concerns about educational issues within the PCSSD and she tried to assist them

with their concerns. (Eackles’ depo., pp. 48-49). “The Court must ask ‘whether the

representative part[y] will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a)(4).” Mounce, et al. v. CHSPSC, LLC, et al., United States

District Court No. 5:15-CV-05197 (W.D. Ark. 2017). Ms. Eackles and the other

class members have demonstrated that they will vigorously protect the class

members in this case.

      Valarie Stallings gave a deposition in this case as well. Ms. Stallings has a

child who attends College Station Elementary and another who attends Mills Middle

School. (See Deposition of Valarie Stallings attached herein as Intervenors’

Exhibit “B”, p. 8). Ms. Stallings stated that she is the type of parent who is attentive

to her children’s educational needs. (Stallings’ depo., p. 19). Ms. Stallings stated

that when she noticed that her child’s class did not have a Smart Board, she contacted

the school district, and stayed on the matter until Smart Boards were placed in the


                                          10
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 11 of 36




school at College Station. (Stallings’ depo., pp. 20-21). Ms. Stallings also stated

that she was concerned about the classrooms at College Station being cold, and she

has tried to address this issue with the school district. Ms. Stallings also stated that

she was concerned about the playground at College Station, because she noticed a

child with a disability having difficulty using the equipment. (Stallings’ depo., pp.

22-23). Ms. Stallings also stated that she read the College Station Parent and Family

Engagement Plan. (Stallings’ depo., p. 25). Ms. Stallings stated that she learned

about the desegregation case about two (2) years ago. (Stallings’ depo., p. 30).

Again, Ms. Stallings stated that she voiced her concerns about the lack of heat in the

classrooms and lack of air conditioning in the classrooms, which deals with facilities.

(Stallings’ depo., p. 31). Ms. Stallings stated that she read Plan 2000, and visited

some facilities within the PCSSD. (Stallings’ depo., pp. 33-35).           Ms. Stallings

stated that she has noticed that the schools in the white areas are a “little bit [better]

on the eyes,” than the schools in the black areas. (Stallings’ depo., p. 37).        Ms.

Stallings stated that she has concerns about the educational achievement of black

children. (Stallings’ depo., p. 38).

      Again, the class members have demonstrated that they are capable of

protecting the interests of black children and black parents in the desegregation case.

“The ‘adequacy of representation’ requirement, set forth in Fed. R. Civ. P. 23(a)(4),

typically involves two questions: ‘(1) whether the class representatives have


                                           11
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 12 of 36




common interests with the members of the class, and (2) whether the class

representatives will vigorously prosecute the interests of the class through qualified

counsel.’” Hoekman, et al. v. Education Minnesota, et al., United States District

Court Nos. 18:CV-01686, 18:CV-02384 (D.C. Minn. 2020), citing, Medtronic, Inc.,

325 F.R.D. at 286,87, and Paxton, 688 F.2d at 562-63). Even if class members have

different concerns, that is not a bar to class certification. “Accordingly, ‘[f]actual

variations in the individual claims will not normally preclude class certification if

the claim arises from the same event or course of conduct as the class claims, and

gives rise to the same legal or remedial theory.’” Hoekman, supra., citing, Alpern v.

UtiliCorp United, Inc. 84 F.2d 1525, 1540 (8th Cir. 1996). The district’s position

lacks merit.

      [C.] Facts: the Four Plan 2000 Sections at Issue and the Court Expert

      Intervenors have set forth, in their Pretrial Disclosure Sheet, detailed factual

summaries regarding the status of the achievement, discipline and monitoring areas;

facts regarding the Court Expert are also, of necessity, included. Pretrial Disclosure

Sheet. [Doc. 5628 at 3-12]. This material is incorporated by reference and discussed

in Part [C.] of this brief. A detailed summary regarding facility facts follows.

      Facilities

      [1.] New Robinson Middle (Priority One); New Mills High (Priority Two)

      PCSSD gave greater priority to the development of the new Robinson Middle


                                          12
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 13 of 36




School project than it did to the new Mills High project. A high quality, 73 page

“[PCSSD] /New Middle School/Schematic Design” document is dated November

25, 2015. [Bates 12700-12772] A detailed “schematic design drawing” shows all

facilities planned for the site; this includes identification, clearly, of potential

expansion areas for the new Robinson Middle School and Robinson High School.

[12748]   The “Conceptual Budget” lists costs for all components eventually

constructed. “The Bricks and Mortar Costs Excluding Fees, Fixtures, Etc.” figure is

“$34,565,000.” [12772] Multiple color computer mock-ups of the outside of the

facility [12753-66] hint at the creation of “a phenomenal facility.” [Doc. 5565 at 32

(characterization by the Court of the final product)] The design package was not

shared with Intervenors. The cost of the Robinson Middle School project has been

reported as $43.5 to $45 million. [Deposition of Curtis Johnson, PCSSD Executive

Director of Operations, at 76 (Feb. 19, 2020)]

      A draft “Schematic Estimate” document for the new Mills project, dated

March 8, 2016, identifies the square footage of the “New High School” as 177,170

and the “New Field House” as 44,857. [Bates No. 8884]

      On or about March 8, 2016, Derek Scott directed the architects for the new

Mills High project to make a drastic reduction in the cost of the planned school

building. This required major design changes. The changes included: reduction of

square footage by 21,262 square feet; capacity reduced from 750 to 700 students;


                                         13
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 14 of 36




number of classrooms reduced; reduction in the size of some classrooms; reduced

cafeteria area; some reductions in the auditorium; masonry walls changed to sheet

rock walls; narrowed hallways; changed lighting and glass in the building. [Per

Architect Earnest Duckery]      Contrary to paragraph 5 of the joint motion to

supplement [5084 at 4], this step, too, was not the subject of discussion with

Intervenors’ counsel.

      A PCSSD District Operations form, prepared by Derek Scott and dated March

15, 2016, shows a project to “Construct Mills High Replacement and Robinson

Middle School Replacement projects.” It includes conversion of a part of old

Robinson Middle to a “9th grade academy.” The total cost is “$80 Million.”

Recommended by Jerry Guess and Approved by Johnny Key (the official liability

predecessors of the current members of the PCSSD Board of School Directors).

      A Baldwin and Shell Schematic Estimate document for the new Mills High

project, dated May 5, 2016, identifies the square footage of the “New High School”

as 153,055. [Bates 505] This was during the course of the architects making the New

Mills High design changes.

      A computer drawing of the new Mills High School building shows 151,684

square feet. [Bates No. 8867]

      On October 21, 2016, PCSSD provided to Mr. Walker a notice letter regarding

three projects: new Mills High School, old Mills High conversion to a middle


                                        14
          Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 15 of 36




school, and new Robinson Middle School. The letter revealed that work on each

project was already underway. The description of new Mills High School provided:

“the new High School will have classroom space for up to 750 students; the interior

common areas are designed for 1000 students. The school’s design allows for

potential future expansion and a pad for future additions is in place to the southwest

of the school.” [At 4]

          In his deposition , Curtis Johnson, testified that capacity is 700; the new Mills

High is built and designed for 700 students; and “there’s no separate pad, no.”

[Deposition at 72-74] The chart provided with some of the PCSSD 60-day reports

shows, uniformly, the “current” and “future” capacity of new Mills as 700; the

figures shown for new Robinson are 799 and 999. [Doc. 5493, Exhibit 5] The total

square footage for new Mills shown on the chart includes the “New Fieldhouse.”

[Bates No. 8884] PCSSD did not provide notice of these changes to Intervenors’

counsel.

          PCSSD did not provide the new Mills High School identified in the notice

letter.

          In July 2017, Dr. Janice Warren, then PCSSD Interim Superintendent, directed

follow-up of a parental complaint regarding comparison of the new Robinson and

new Mills athletic complexes. [Deposition of Dr. Janice Warren, now Assistant

Superintendent for Equity and Pupil Services, at 120-121] A resulting video revealed


                                              15
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 16 of 36




“there were huge physical discrepancies that you could see in the two facilities” –

with the features at new Robinson superior to those of new Mills. [121- 122] “[Dr.

Warren] knew it would be a violation of Plan 2000. But more importantly, [she]

knew it was wrong for kids.” [122] Dr. Warren made the video available to all of the

School Directors; everyone “made the statement that we have a problem.” [Dep. At

122-24; see also at 128-29 (positive reaction of Mills football coach to his new

facility altered after observing facility at new Robinson).]

      Dr. Warren brought the matter to PCSSD’s Sam Jones, then lead counsel, who

followed-up by submitting a Supplemental Status Report, for a status conference

scheduled for September 8, 2017. [5322 (Sept. 5, 2017] The submission identified

matters being investigated by the district regarding comparison of the athletic

complexes; expenditures to date for the new Mills and new Robinson projects;

budget changes and persons involved; change in the original Mills design; steps to

equalize the projects if determined to be necessary; and insuring compliance with

the Court’s Order of January 12, 2015. The matter of inequality in the athletic

complexes was stated less forcefully than Dr. Warren did in her deposition. [5322 at

1-4] The Report also: stated that “it appears that on March 14, 2016 , the architects

for Mills were directed to work toward a $35,000,000 construction budget for new

Mills High School” and mentioned the March 15, 2016 approval of an $80,000,000

total for the two projects by Commissioner Key at the request of Dr. Guess. [5322


                                          16
        Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 17 of 36




at 4]

          The Court responded by requiring facility reports, in turn, by PCSSD,

Intervenors, and the Court expert. [5327 (Sept 8, 2017)].

         PCSSD’s report on October 9, 2017: pledged to complete the projects so that

when “the Mills projects and the Robinson Middle School projects are completed,

the Mills projects should be equal to the facilities constructed at Maumelle High

School, and the Mills and Robinson projects overall should be substantially equal

one to the other” [5337 at 2]; recognized that “by September of 2017, it had become

apparent that” the $40 million sum was “inadequate to appropriately fund the Mills

projects” [at 7]; pledged to rectify this problem [at 7]; and noted that as of September

12, 2017, $20, 246,000 had been spent at Mills with $24,539,000 spent at Robinson.

[At 5]

         The Court Expert found the features of the new Robinson athletic complex to

be superior to those at new Mills. The extent of the superiority found is evidenced

by the blistering nature of the criticism delivered. The Court expert also found

discrimination in the earlier planning process. The Robinson athletic director was

given the opportunity to provide input on features to be included; the Mills athletic

director was not. [5343 (Nov. 9, 2017)]. The Court Expert also noted that the

Robinson Middle School project had construction priority over the Mills High

School project. The Court Expert made the following observation during her visit


                                          17
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 18 of 36




to Mills High School construction site on October 25, 2017:

      The first thing of note on my initial to the Robinson complex is that it
      was up and running; fully functional, and the landscaping was almost
      complete. Mills’ was not operational and the land preparation was no
      where near completion. According to the AD, no work had been done
      on the site in three weeks. On my follow up visit to Mills on October
      24th the field house was in operation, but the landscape looked much
      the same.

[Doc. # 5343, p. 3].

      In the period after the Court expert reported, Dr. Warren spoke to a group of

PCSSD personnel. She stated that during the course of work on the two new schools,

funds had been diverted from the new Mills to the new Robinson project. She also

informed the gathering of the Court expert’s conclusions. [Intervenors’ monitoring]

Curtis Johnson developed the same view on diversion of funds after entering his

position, following the departure of Derek Scott. He testified: “It is my

understanding that most of the changes to Mills High school were – and the

deviations that took place at Mills High school were because of cost. We started the

Robinson Middle School first, and the overspending there caused us to be to a point

to not be able to complete everything at Mills.” He based this conclusion on

conversations with architects Brad Chilcote and Earnest Duckery, as well as Michael

Hansberry, Baldwin and Shell project manager. [Deposition at 89-90]

      On September 24, 2018, the Court made bench rulings concerning

Intervenors’ motion for facilities relief. [5565] The Court and party representatives


                                         18
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 19 of 36




had toured Maumelle High School, new Mills High, and new Robinson Middle

School on an earlier date. No doubt alluding to the events noted in the preceding

paragraphs, the Court stated that “ the county district has been candid as early as

last winter of saying things had gotten off track at Mills and that changes needed to

be made, and the district pledged to investigate and get it right.” [At 14]

      The Court’s bench ruling included comparison of facilities. The Court stated:

“. . .[A]s good as they are, neither Mills nor Robinson is the equivalent of Maumelle.

Yet Robinson is, I think, closer to that standard than Mills is.” [At 15] In this analysis

the Court posited that if a group of 12 parents were to tour the two schools, “that

most, if not all, of the parents would say that the Robinson facility overall is superior

to the Mills facility.” [At 16] Later in the hearing, the Court stated: “Mills is - - has

this advantage of the auditorium, but the Robinson Middle School is just a

phenomenal facility.” [At 32]

      Exposed to the Court’s 12 parents hypothetical in their depositions, PCSSD

Assistant Superintendent Dr. Janice Warren and Executive Director of Operations

Curtis Johnson each expressed the same conclusion as the Court. [Warren Dep. at

140-41; Deposition of Curtis Johnson , PCSSD Executive Director for Operations,

at 137 (Feb. 19, 20220)]

      In late October 2018, new Mills High stakeholders made multiple complaints

as to the functionality of the facility with students and staff engaged in a four-grade


                                           19
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 20 of 36




high school program. The district replied to their grievances as to inadequate

classroom space as follows: “teachers are, in fact, sharing classrooms in new Mills

High school. There are five teachers who are on rotation with other teachers for

classroom space. This plan will remain in place for the time-being.” [5528, Exh. 2]

The parents’ concern: “So the money wasn’t the big issue that they were discussing

. How do we make Robinson Middle School better than Mills, which is the high

school. That was the – that was the bulk of the conversation.” [Johson Dep. At 60]

During the period of the stakeholders’ complaining, Mr. Johnson stated publicly:

“What I will say is there are some things by comparisons that we as a district have

to address.” [Johnson Dep. at 59 (confirms that statement made)]

      Mr. Johnson concluded that there is not enough classroom space at new Mills

High. [Dep. at 64] (“Do we have enough space for classrooms? No we do not” “at

Mills High School.” [Dep. at 64] Asked if “teachers . . . sharing classroom spaces

at new Mills High School” was “still an ongoing problem,” Mr. Johnson replied: “So

we we haven’t as an administration addressed the issue to that detail.” [Dep. at 63]

Brad Chilcote, one of the architects, informed Mr. Johnson that a modification to

the original new Mills High design eliminated 12 classrooms. [Dep. at 74]

      Cost-cutting resulted in some below standard construction at new Mills. The

sheet rock wall issue is shown in district 60-day reports and Mr. Johnson’s deposition

testimony. [5498 at 1 (May 31, 2019); 5509 at 2 (July 31, 2019); Johnson Dep. at


                                         20
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 21 of 36




58 (sheet rock walls frequently suffered damage)] Maumelle High School and new

Robinson Middle School have masonry walls. The glass originally used in the new

Mills media center was replaced [5495 at 2 (March 27, 2019)]; it was not safety glass

      With Mr. Johnson in the lead, PCSSD “reached out to the architects to

basically try to design more space based on two concepts that we’ve provided to

you guys.” [Dep. at 64] This was for the new “Driven Program” and “in essence

would be approximately six or seven classrooms depending upon how we can design

the space, and then, too, what the cost would be to basically build either of those two

structures.” [Dep. at 64-65] On June 27, 2019, the architects provided Mr. Johnson,

in high quality materials, alternative concepts, one structure “attached to the [new

Mills] building” (13,425 square feet) and the other “a detached building” (7,687

square feet). [Dep. At 75-76] These plans were provided to intervenors on December

2, 201.

      The construction of either alternative would have a secondary effect, namely,

freeing up classroom space in the main, new Mills High building. See Johnson Dep.

at 78-79 (space needs raised by Mills High principal; and “when we gave a direction

to look at the Driven Program” “one of the main parts outside of the Driven Program

to look at more space on the campus.”)

      PCSSD in its sixth 60-day report informed the Court: “The architects have

completed some preliminary design recommendations for additional classroom


                                          21
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 22 of 36




programming at Mills High School.”[5522 at 1 (Sept 30, 2019)] The next two reports

had “still considering recommendations . . .” content. [5548 at 1; 5562 at 1] The

topic was then absent from the March 27, 2020 report. [5576 at 1] PCSSD never

provided the Court copies of the alternatives, or explained to the Court their

parameters.

      PCSSD completed its 2020 Six-Year Facility Master Plan belatedly, and

following its approval by the Superintendent and School Directors, provided it to

the relevant State division in April 2020. [Bates 1269] It contains no proposal to

move forward in the six year period on either of the alternative, a step needed to

relieve the space problem at new Mills.

      The tenth sixty-day report continues to state: “Designs for the ROTC Building

to house the Driven Program continue to be evaluated.” [5612 at 1 (June 1, 2020)]

This structure is only 1, 600 square feet in size and not immediately adjacent to new

Mills High. In his February 2019 deposition, Mr. Johnson described this concept as

unsound, when evaluated both fiscally and in terms of meeting the space need.

[Deposition at 131]. Robinson High School students have utilized in the two-story

Indoor Practice Facility, constructed as part of the Robinson Middle School project,

the weight room, and for their Driven Program, the second floor. PCSSD has

arranged for the steps needed to “finish out” the latter space. [C. Johnson dep. At

79-80; Doc. 5576 at 2 (March 27, 2020]


                                          22
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 23 of 36




       The first phase of the three--phase Sylvan Hills High School project was in

use as of the November 26, 2019 PCSSD 60-day report. [5548 at 2] The projects will

add approximately 283,000 square feet to the campus. [Bates 9201] The Court has

recently approved a third school tour, including at the Sylvan Hills site. [ 5641 (June

19, 1920)] This evidences to intervenors that comparison with new Mills will again

be appropriate. See Dep. of Dr. Warren at 138-39 (new Sylvan Hills High superior

to new Mills High).

       [2.] College Station and Harris Elementary Schools

       College Station and Harris were schools for African American students in the

dual system days. The 2015 PCSSD state-mandated Facility Master Plan included

this content as to each school: “. . . absent a complete replacement facility parity is

not attainable.” The 2016 Facilities Plan, about faced. It stated: College Station

(Repairs over the past three years and planned upgrades will improve this campus”)

and Harris (“Significant repairs over the past three years and planned repairs will

improve this campus”). The 2017 Facility Master Plan touted projects completed at

College Station and Harris. The College Station text              also included this

content:”Classroom doors open to the outside elements which cannot be easily

rectified.”   The reality for the great majority of College Station students has been

that when exiting their classroom to use a restroom, or to enter the building interior,

they have been subject to the elements, sometimes rain and sometimes winter


                                          23
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 24 of 36




temperatures and conditions. [As was Mr. Porter in his day there.]

      In the shadow of the hearing, the 2020 Master Plan text for College Station

includes this wording: “Classroom doors open to the outside elements which can not

easily be rectified from a security perspective.” However, there is also a positive

step, with this text: “In the coming future, we will be developing plans to update

and/or replacement.” [Bates 9216] This statement reflects Mr. Johnson’s position.

      One requirement of the Master Plan preparation process is to hold a public

hearing to explain a district’s proposed plan content. A summary of the hearing is a

required element of the filed plan. Asked by Mr. Porter during the required hearing

about the district’s plans for College Station and Harris, Mr. Johnson replied: I

would like to push them over. This meant demolish them. This content does not

appear in the summary of the public hearing content, which PCSSD filed as in

accord with the standards for plan content. [Bates 9439]

      In his deposition, Mr. Johnson testified that both College Station and Harris

should be replaced. [Dep. At 111- 15] Asked if what’s been happening as it relates

to College Station and Harris has been “putting lipstick on a pig,” Mr. Johnson

replied: “I would say that’s probably been the practice of the district.” [Dep. at 113]

He added that “the cost to go in and to rehab those schools would be astronomical.”

[ Dep. at 115]




                                          24
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 25 of 36




      [3.] The PCSSD Middle Schools

      Intervenors are concerned by the fact that Robinson Middle School, Sylvan

Hills Middle School, and Maumelle Middle School, are superior to Mills Middle

School, a rehab project. This matter requires a PCCSD response.

      [4.]   Conclusions Regarding Facilities.

      Intervenors note the following major points. First. The decisions early on

regarding the nature of the facilities to be constructed at New Mills High School and

the funding for that project are the cause of the shortcomings in its operations, which

require substantial remedies for correction. Second. The foregoing facts, overall,

demonstrate a renewal of the school construction practices, which Judge Miller

found. Once again, intentional discrimination favoring white residential areas.

Third. The funding for New Mills High School referred to circa $50,000,000. That

encompasses the possibility of an amount above $50,000,000. The foregoing facts

demonstrate that the “circa amount” for New Mills High School was diverted to the

Robinson Middle School project.

      [E.] Additional Responses to PCSSD’s “Brief”

      [1.] The Number of Plan 2000 Sections Remaining Active

      PCSSD mentions that only four Plan 2000 Sections remain applicable. The

achievement, discipline, and facilities requirements are among the most important

of the full set of obligations originally included in the plan.


                                           25
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 26 of 36




      [2.] The Duration of the Case

      PCSSD complains about the overall duration of the case. [5622 at 12-13] The

District delayed commencing the constitutionally required transition to a system

freed of racial discrimination. It complied poorly when it did. The District played a

major role in the inter-district violation. PCSSD chose the Plan 2000 route instead

of pressing ahead in that time-frame with its unitary status motion. [Docs, 3309,

3310, 3337, 3347 at 2] In his 2011 opinion, Judge Miller found that “[PCSSD] has

given very little thought, and even less effort, to complying with its desegregation

plan. Complying with its plan obligations seems to have been an afterthought.”

Judge Miller also found that the PCSSD facility construction program evidenced

intentional racial discrimination. [4507 at 44, 75-78] The Court of Appeals upheld

each of these rulings. LRSD, 664 F.3d at 748, 753.

      [3.] The COVID 19 Letter Furor

      PCSSD perceives a benefit in featuring a letter from the current attorneys of

John W. Walker PA, seeking to explore the district’s response to the pandemic crisis.

[5621 at 2, para. 10; 5622 at 13-14] The letter was written, in the main, by an

attorney employed by the Legal Defense Fund; this was as part of that organization’s

major effort to enhance the quality of school districts’ responses to the issue. Mr.

Walker was a very long-time member of the LDF Board of Directors and its

attorneys have participated in representing the class in this case at various points,


                                         26
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 27 of 36




including at the times of the 1990 and 2011 appeals and Court of Appeals decisions.

Walker P.A. and LDF counsel were motivated not only by the reality that educational

opportunity is vitally important to class members, but also by the recognition that

district nutritional programs and their de facto form of childcare are, as well.

      This attack is, all things considered, bewildering. During two and in the main

a third monthly meeting of the parties, PCSSD’s approach was to open with

discussion of the system’s response to the pandemic, with no other issue on its

agenda (but for limited discussion of the attorneys’ responsiveness to the matter in

the courtroom).

      [4.] PCSSD’s Claim of Unitary Status Regarding Achievement

      The Court of Appeals began its discussion of student achievement as follows

[664 F.3d at 755-56, footnote omitted, emphasis added]:

      Section M of Plan 2000 requires PCSSD to implement a plan designed
      by Dr. Stephen Ross (‘the Ross Plan’) to improve student achievement.
      The Ross Plan requires PCSSD to ‘improve educational achievement
      by all students, with special attention to African-American students and
      others who are at-risk of academic failure due to socio-economic
      disadvantages or other factors’ and to ‘decrease the performance gap
      between white students and African American students through the
      systematic design/selection and implementation of intervention
      programs that provide effective remediation and/or adaption to
      individual or group needs.’ The district court found that PCSSD failed
      to provide ‘special attention’ to black students in its performance-
      enhancement strategies and failed to systematically design, select, and
      implement effective intervention programs.

      Intervenors have provided a detailed discussion of the student achievement


                                          27
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 28 of 36




facts in the Pretrial Disclosure Sheet. [5628 at 3-7] It includes a description of Judge

Miller’s careful analysis of PCSSD’s performance with respect to Ross Plan

requirements. Intervenors’ summary and the following text demonstrates that a like

analysis will again conclude that PCSSD is unable to satisfy its burden of proof on

this topic. The following four topics warrant discussion.

      [a.] Special Attention to African American Students and Decreasing the
           Performance (Achievement) Gap

      PCSSD takes five pages for an in and out discussion of the “achievement gap.”

[5622 at 14-19] The district never mentions the two points where it must begin. The

district sought adoption of Plan 2000 and its Ross Plan, thereby voluntarily agreeing

to be subject to Goals One and Two, which are quoted in the Court of Appeals text

set forth above. Second, in the portion of its 2011 opinion devoted to reviewing

Judge Miller’s student achievement findings and holding, the Court of Appeals

rejected the approach now advanced. LRSD, 664 F.3d at 756-57 (“Regardless of

whether the specific intervention programs required by Plan 2000 eventually bear

fruit, however, PCSSD cannot disavow its agreed-upon obligation to make a good-

faith effort” [“to decrease the the performance gap between white students and

African -American students . . . .”].

      The district presents no data in its lengthy brief. The district has the burden

of proof on this point. The district’s listing of exhibits and witness list, including the

court expert, suggest that the district will present some evidence on the point. This
                                           28
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 29 of 36




includes the Court expert’s PCSSD achievement report [5550]. The first listed

exhibit is identified as “ACT Aspire Exhibit: showing combined ACT Aspire

results.” This is the exhibit which the Court expert used in that report to discuss

achievement disparity.

       Intervenors’ achievement factual summary [5628 at 3] and facts regarding the

Court expert [5628 at 12[e] – [f]] show the flaws in that analysis. A major flaw is

not including the data by race, grade, and area tested for the lowest group of the four

score categories, students “In Need of Support.” The percentage of African-

American students tested, scoring in that category for all grades in reading and

science, raise questions as to delivery of the overall academic program claimed,

whether there is actual “special attention to African--American students” educational

needs, and the status of PCSSD compliance with Ross Plan Goal Six, addressing

program evaluation at the district and school level. PCSSD’s massive brief is silent

on this topic.

      The district lengthy list of exhibits includes several other documents which

seem to have information on achievement.

      [b.] The Donaldson Program

      Consideration of the Donaldson Program relief is appropriate. PCSSD’s

argument, however, suffers from great over-breathe and over-emphasis. [5622 at 21-

25]


                                          29
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 30 of 36




      First. Proper analysis requires scrutiny of implementation regarding each

Ross Plan element, in particular, those regarding goals one, two, and six. See Part

[A.] above. Second. The Donaldson Program does not involve kindergarten through

grade eight students. Third. PCSSD provides no data allowing, by school year,

comparison by high school, by race, of student enrollment and participation in the

several components of Donaldson. Fourth. There is no discussion of what, if any,

lesson Donaldson provides on the ability to overcome the impact of K-8 education

of participants, to such an extent that they can complete a college education.

      In her monitoring capacity, Ms. Springer secured information from Dr.

Donaldson regarding the fourth point, for the period 2014-15 through 2019-20. For

UALR: 324 students enrolled; 21 have graduated; 50 earned 80 or more hours; for

Philander Smith University: 59 students enrolled; 3 graduated; 5 students earned 50

or more hours. This data evidences a limited ability to overcome the results of earlier

K-8 education.

      [c.] The AVID Program [5622 at 25-26]

      The following points will be important. [a] An accurate description of the

extent and duration of AVID implementation in the district to date. [b] The

proportion of the students in the district at the secondary level for whom

participation in AVID classes will be a realistic option, given their academic levels.

[c] The purpose of AVID class participation at the secondary level. [d] The actuality


                                          30
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 31 of 36




of AVID implementation at the elementary level. PCSSD’s “expected” AVID expert

witness is a 10-year employee of AVID.

      [d.] The Many Initiatives Touted:[ 5622 at 26-33]

      PCSSD claims implementation of many positive initiatives. As shown by

Intervenors’ factual summary on this topic, the coverage of two initiatives shows

that careful scrutiny should precede fully crediting the entirety of the contentions.

      PCSSD touts its use of Program Administrators. [5622 at 31] Intervenors’

factual statement shows that Ms. Beasley, Dr. Pride, and Ms. Townsend were the

subject of a RIF, with Dr. Warren, then Interim Superintendent, refusing to sign

dismissal letters, until the Board of School Directors “forced her hand” at a special

meeting. Intervenors’ summary shows Dr. Warren’s high praise for these women and

her explanation of their importance in seeking to address Ross Plan goals. It also

shows a need to scrutinize the claim that alternative steps were implemented

following the RIF. See 5628 at 6-7 and see Exhibit “C” (excerpt from Dr. Warren’s

deposition regarding the termination of these employees).

      PCSSD also cites School Improvement Plans. [5622 at 32-33] Intervenors’

factual statement shows that the extent of actual implementation of the requirement

and the content of the documents, in particular inclusion of Ross Plan goals,

warrants scrutiny. See 5628 at 4-5.




                                         31
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 32 of 36




      [5.] Facilities

      PCSSD’s argument is limited to its new Mills High School and Mills Middle

School monetary position. [5622 at 47-51] A full response is made in the motion in

limine arena. See Docs. 5634, 5635, 5636. The facility fact summary in Section [B.]

of this brief describes the multiple important issues in this sphere.

      [6. ] Discipline

      PCSSD argues at length that it is unitary in discipline. [5622 at 33-47]

Intervenors discipline fact statement places in question whether PCSSD has actually

implemented key elements of Plan 2000 Section F. requirements. See 5628 at 7-9

[Intervenors’ Pretrial Disclosure Sheet]. Intervenors also identify the need to assess

carefully the timing and the scope of the efforts of consultants to work with staff

members found to have problems regarding racially disparate discipline and

excessive use of discipline. The timing issue relates to the time period in which this

work was concentrated and the scope issue to the adequacy of the number of schools

and staff members involved, in light of the overall magnitude of the problem.

      The lengthy presentation is marked by a glaring omission. Plan 2000 Section

F.(1) and (3) each contain a reference to PCSSD in Plan 2000 voluntarily accepting

the “objective of eliminating disparities in the imposition of school discipline.” The

brief makes references to this voluntary undertaking [5622 at 33, 34, 36, 37, 38]. It

is noteworthy, however, that there is no instance, not one, of presentation of data


                                          32
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 33 of 36




regarding disparity.

      PCSSD does quote an excerpt from the Court expert’s PCSSD discipline

report, stating that “based on the data for the past three years, [PCSSD] seems to be”

eliminating discipline disparities. [5622 at 33, quoting 5531 at 7-8] No specific

example is provided. The full content of the Court expert’s report does not fill this

gap. It does provide discipline data “for the past three years” – 2016-17, 2017-18,

and 2018-19. However, it is just numbers of discipline instances of different sorts by

racial group. It does not use this information, together with group enrollment totals,

to calculate racial disparity in any segment of the system such as a school, or the

secondary level.

       Intervenors’ discipline facts show an in-school suspension example for all

secondary schools by race and gender, showing racial disparity well above the level

identified   as problematical   by application of PCSSD’s standard. Intervenors

presented other examples of discipline disparity in responding to PCSSD’s Motion

in Limine Regarding Unitary Areas in Discipline. [5617, 5618] See Doc. 5617. Many

other examples could be identified. Such facts evidence the need for scrutiny of

actual implementation of the claimed initiatives.

      Intervenors’ facts regarding PCSSD monitoring also contain information

germane here. The Annual Compliance and Monitoring Report through

the school year 2016-17, in the discipline section, identified the number of schools


                                         33
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 34 of 36




at each level, elementary and secondary, where out-of-school suspensions by race,

were excessively racial disparate, by application of the district’s standard. This

information did not appear in the two most recent reports, for 2017-18 and 2018-19.

[5628 at 10]

      PCSSD contends that in the last two years “administrators complete a

discipline disproportionality worksheet and submit it to the Director of Pupil

Services. Those schools which are identified as disproportionate will be asked to

create an action plan for each individual school.” [5622 at 37] Intervenors’ factual

statement reveals that a discovery request seeking such completed forms did not

receive a response. [5628 at 8]

      The brief states: “In addition to the Annual Discipline Reports, PCSSD also

compiles mid-year reports that it distributes internally to principals of each school.

[5622 at 35] Plan 2000 Section N.(3) requires the submission of this report to

Intervenors “not later than 30 days after the end of each semester” [emphasis added];

this has not been done. In addition, PCSSD did not provide this report for 2019-20

semester one despite Ms. Springer’s specific request. This prevents scrutiny of

discipline disparity in the most recent period of schooling.

      [7.] Monitoring

      PCSSD claims to be unitary in monitoring on alternative bases, derivative and

substantial compliance in monitoring as such. [5622 at 52] Other sections address


                                         34
     Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 35 of 36




the derivative approach. Intervenors’ factual statement regarding monitoring

establishes that PCSSD’s efforts do not approach the “substantial compliance”

claimed. See 5628 at 9-11 (Intervenors’ Pretrial Disclosure Sheet).

      In conclusion, it is readily apparent that PCSSD has not demonstrated the

ability to establish the basis for a court ruling for unitary status in any of the four

areas at issue, wholly or in part. Furthermore, PCSSD’s assertion that the class

representatives are not qualified to represent the interest of the class members is

without merit. Therefore, the Court should deny their request for unitary status and

retain jurisdiction over this case until a time when the PCSSD has demonstrated that

it has in good faith substantially complied with Plan 2000.

                                        Respectfully submitted,

                                        Austin Porter Jr., No. 86145
                                        PORTER LAW FIRM
                                        323 Center Street, Suite 1035
                                        Little Rock, Arkansas 72201
                                        Telephone: 501-244-8200
                                        Facsimile: 501-372-5567
                                        Email: aporte5640@aol.com

                                        Robert Pressman
                                        22 Locust Avenue
                                        Lexington, MA 02421
                                        Telephone: 781-862-1955

                                        Shawn G. Childs
                                        Lawrence A. Walker
                                        JOHN W. WALKER, P.A.
                                        1723 S. Broadway
                                        Little Rock, Arkansas 72206
                                          35
      Case 4:82-cv-00866-DPM Document 5649 Filed 06/29/20 Page 36 of 36




                                        Telephone: 501-374-3758

                                        johnwalkeratty@aol.com
                                        schilds@jwwlawfirm.com
                                        lwalker@jwwlawfirm.com

                                        ATTORNEYS FOR INTERVENORS



                             CERTIFICATE OF SERVICE

       I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern
District of Arkansas, on this 29th day of June 2020, by using the CM/ECF system,
which is designed to send notification of such filing to the following person:

M. Samuel Jones III.                    Scott P. Richardson
Devin R. Bates                          McDaniel, Richardson, & Calhoun PLLC
MITCHELL, WILLIAMS, SELIG,              1020 West 4th Street, Suite 410
GATES & WOODYARD, P.L.L.C.              Little Rock, Arkansas 72201
425 West Capitol Avenue, Ste. 1800
                                        scott@mrcfirm.com
sjones@mwlaw.com
dbates@mwlaw.com

Jay Bequette
W. Cody Kees
BEQUETTE, BILLINGS & KEES, P.A.
425 W. Capitol Avenue, Suite 3200
Little Rock, Arkansas 72201

jbequette@bbpalaw.com
ckees@bbalaw.com


                                               Austin Porter Jr.




                                          36
